Citation Nr: 0727950	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine with spondylosis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Newark, New Jersey.  The Board remanded this 
appeal in February 2007 for additional development; it has 
reviewed the expanded record and concludes that this appeal 
is now ready for a decision.


FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran's degenerative disc disease of the cervical spine 
with spondylosis is related to his active service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine with 
spondylosis was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).




Analysis

The veteran contends that his current degenerative disc 
disease of the cervical spine is due to an in-service injury 
that occurred while on nighttime training exercises in 
Ansbach, West Germany.  At a January 2006 Board hearing, the 
veteran testified that a Hawk missile detached from his truck 
and slammed into the loader, knocking him into the halo 
supporter.  He testified that he did not seek treatment for 
pain he experienced at the time of the accident; however, he 
contends that he has had neck problems ever since.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2006).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There is no evidence in the veteran's service medical records 
of the incident described above or any complaints of in-
service neck pain.  This is to be expected, however, since he 
testified that he did not seek treatment following the 
claimed accident.  Instead, the evidence contains a May 2005 
statement from a fellow serviceman who witnessed the 
accident.  The serviceman indicated that he was assigned to 
observe the training exercise in his capacity as Military 
Police (MP).  The MP wrote that he witnessed a Hawk missile 
fall off of the veteran's truck while it was going up a hill 
at night; visibility was poor.  He observed the truck rock 
back and forth.  Based on his experience as a traffic 
investigator in the MP, it was his opinion that the accident 
could have resulted in bodily harm to the veteran.

The Board observes that it has a responsibility to evaluate 
the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  In 
making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  In 
the present case, the Board finds the veteran's testimony, 
including his description of the accident and the vehicle (as 
depicted in photographs associated with the claims folder), 
to be credible and consistent with the buddy statement 
submitted in support of his claim.  Thus, the only remaining 
question for the Board is whether he has a current disability 
that has been medically linked to this in-service incident.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As noted above, no complaints of neck problems were made 
during service.  Rather, the veteran has testified that his 
neck pain did not begin until after he was separated from 
service.  The medical evidence demonstrates that he was 
eventually diagnosed with degenerative disc disease of the 
cervical spine approximately twenty years after service.  See 
September 2004 Dr. Manforti treatment report (indicating a 
diagnosis of traumatic insult to the cervical spine 
complicated by intervertebral disc syndrome (degenerative 
disc disease) and radiculopathy with primary cervical 
subluxation and paravertebral muscle spasms).  See also 
September 2004 VA examination report.  The March 2007 VA 
examination report also notes cervical spondylosis.

Following an examination of the veteran, to include an 
interview regarding the above in-service incident, the March 
2007 VA examiner concluded that the veteran's current neck 
pain is as likely as not a result of his in-service injury.  
The Board notes that the claims folder was not available for 
the examiner's review.  However, the Board will afford the 
veteran all reasonable doubt and conclude that there is at 
the very least an approximate balance regarding the issue of 
whether his  current degenerative disc disease of the 
cervical spine with spondylosis is related to service.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  As such, the Board finds that service 
connection is warranted for this disability


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine with spondylosis is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


